United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1202
                      ___________________________

                                 Robert M. Bry

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  City of Frontenac, Missouri; Jeremy Newton; James Ford; Matthew Loveless;
       Brian Wuertz; Matthew Brune; Timothy Barnett; Rex Baumgartner

                    lllllllllllllllllllll Defendants - Appellees

                                  Megan Julian

                                    Movant
                                 ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                        Submitted: November 10, 2016
                          Filed: November 16, 2016
                                [Unpublished]
                               ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________


PER CURIAM.
       Robert M. Bry appeals after the District Court1 granted summary judgment to
defendants in his 42 U.S.C. § 1983 action. We affirm. See Gray v. FedEx Ground
Package Sys., Inc., 799 F.3d 995, 999 (8th Cir. 2015) (“We review grants of summary
judgment de novo, viewing the facts in the light most favorable to the nonmoving
party.”).

       First, we conclude that the District Court did not abuse its discretion in denying
Bry’s motions for sanctions. See Strutton v. Meade, 668 F.3d 549, 559 (8th Cir.
2012) (concluding that the decision not to impose sanctions was not an abuse of the
district court’s considerable discretion where the destruction of evidence, while
intentional, did not necessarily reflect a fraudulent intent to suppress the truth), cert.
denied, 133 S. Ct. 124 (2012). Second, Bry offers no valid basis for overturning the
well-reasoned determination that the record showed that the defendant police officers
had at least arguable probable cause to arrest Bry. See Amrine v. Brooks, 522 F.3d
823, 832 (8th Cir. 2008) (“Officers may also be entitled to qualified immunity if they
arrest a suspect under the mistaken belief that they have probable cause to do so,
provided that the mistake is objectively reasonable.”).2 Accordingly, we affirm the
judgment of the District Court, and we deny as moot appellees’ motion to file a sur-
reply to Bry’s reply brief.
                        ______________________________




      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
      2
       Bry has abandoned his claims against the City of Frontenac, as well as his
conspiracy and state-law claims, by not briefing this Court on why dismissal of those
claims was improper. See Hess v. Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013).

                                           -2-